Title: To George Washington from Jean-Baptiste Donatien de Vimeur, comte de Rochambeau, 10 November 1781
From: Rochambeau, Jean-Baptiste Donatien de Vimeur, comte de
To: Washington, George


                  
                     Sir,
                     Camp before York Nov. 10th 1781
                  
                  The Loss that your Excellency has met with, when you joined your family, and the grief that you must have experienced, has afflicted me very much.  I beg of your Excellency to accept of my very sincere and tender condoleance.
                  I have received two Letters from your Excellency for Count de Grasse, at the time you wrote them, you did not know that he had set under sail, on the 4th inst. with a fair wind, that ought to carry him to Martinico in less than twenty days.  I’ll send him these Letters by the first occasion.
                  We begin to send away all the riches that attended our conquest.  General Lincoln is always here, waiting patiently till all be done, I cannot say too much in his praise.  I expect that in eight or ten days the troops will march into winter quarters, where they will be as well as they can untill every thing being evacuated, we will spread them a little more.  I am with respect, Sir, Your Excellency’s Most obedient and most humble servant.
                  
                     le Cte de Rochambeau
                     
                  
               